Exhibit 10.1

 
PARENT VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of July 16,
2007, by and among Zealous Holdings, Inc., a Delaware corporation (the
“Company”), and each of the undersigned shareholders (each, a “Shareholder”) of
Atlantic Syndication Network, Inc., a Nevada corporation (the “Parent”).
 
RECITALS 
 
A.    Concurrently with the execution of this Agreement, Parent, ASNI-II., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides for the merger (the “Merger”) of the Company with
and into Merger Sub.
 
B.    Pursuant to the Merger, all of the issued and outstanding shares of
capital stock of the Company will be canceled and converted into the right to
receive the consideration set forth in the Merger Agreement upon the terms and
subject to the conditions set forth in the Merger Agreement.
 
C.    As of the date hereof, each Shareholder Beneficially Owns (as defined
below) the number of Shares (as defined below) of capital stock of Parent.
 
D.    In order to induce the Company to execute the Merger Agreement, each
Shareholder undertakes to vote its Shares as provided in this Agreement, and the
execution and delivery of this Agreement and the Proxy (as defined below) is a
material condition to the Company’s willingness to enter into the Merger
Agreement.
 
E.    As a shareholder of Parent, each Shareholder will benefit from the
execution and delivery of the Merger Agreement and the consummation of the
transactions contemplated thereby.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.    Certain Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:
 
(a)   A Person shall be deemed to “Beneficially Own” a security if such Person
has “beneficial ownership” of such securities as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
 
(b)   “Expiration Date” means the earlier to occur of (i) such date and time as
the Merger shall become effective in accordance with the terms and provisions of
the Merger Agreement and (ii) such date and time as the Merger Agreement shall
have been validly terminated pursuant to Article VII thereof.
 
(c)   “Options” means: (i) all securities Beneficially Owned by a Shareholder as
of the date of this Agreement that are convertible into, or exercisable or
exchangeable for, shares of capital stock of Parent, including, without
limitation, options, warrants and other rights to acquire shares of Parent
Ordinary Shares or other shares of capital stock of Parent; and (ii) all
securities of which such Shareholder acquires Beneficial Ownership during the
period from the date of this Agreement through and including the Expiration Date
that are convertible into, or exercisable or exchangeable for, shares of capital
stock of Parent, including, without limitation, options, warrants and other
rights to acquire shares of Parent Ordinary Shares or other shares of capital
stock of Parent.
 
(d)   “Shares” means: (i) all shares of capital stock of Parent Beneficially
Owned by a Shareholder as of the date of this Agreement; and (ii) all shares of
capital stock of Parent of which such Shareholder acquires Beneficial Ownership
during the period from the date of this Agreement through and including the
Expiration Date, including, without limitation, in each case, shares issued upon
the conversion, exercise or exchange of Options, but does not mean any shares of
capital stock of Parent disposed of by such Shareholder after the date hereof.
 
2.    Agreement to Vote Shares.
 
(a)   Until the Expiration Date, at every meeting of shareholders of Parent,
however called, at every adjournment or postponement thereof, and on every
action or approval by written consent of shareholders of Parent with respect to
any of the following, each Shareholder shall vote, to the extent not voted by
the Person(s) appointed under the Proxy (as defined below), all of its Shares or
cause its Shares to be voted:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)    in favor of (i) amending the Articles of Incorporation of the Parent to
change the name of the Parent to “Zealous Holdings, Inc.,” (ii) amending the
Articles of Incorporation of the Parent to increase the number of shares of
Parent Common Stock which the Corporation is authorized to issue from 50,000,000
to 100,000,000 shares, (iii) amending the Articles of Incorporation of the
Parent to increase the number of shares of Parent Preferred Stock which the
Parent is authorized to issue from 500,000 to 1,000,000 shares, (iv) amending
the Articles of Incorporation of the Parent to permit the Board of Directors of
the Parent to issue blank check preferred stock, (vi) amending the Articles of
Incorporation of the Parent to authorize the Board of Directors to issue
convertible preferred stock, as set forth in the Certificate of Designations
attached hereto as Exhibit A, (vii) amending the Articles of Incorporation of
the Parent to to provide that 12 issued and outstanding shares of Parent Common
Stock be combined into one share of validly issued, fully paid, and
nonassessable share of Common Stock, (viii) the appointment of Marcum & Kliegman
LLP as the independent certified public accountants of Parent for the year
ending December 31, 2007 (ix) changing the State of incorporation of the
Corporation to Delaware (x) such other changes to the Articles of Incorporation
and/or By-Laws of the Parent that the Company and Board of Directors of Parent
deem reasonably necessary to accomplish the Merger and (xii) any other actions
presented to holders of shares of capital stock of Parent that would reasonably
be expected to facilitate the Merger Agreement, the issuance of the Parent
Preferred Stock, the Merger and the other actions and transactions contemplated
by the Merger Agreement or the Proxy; and
 
(ii)    against approval of any proposal made in opposition to the Merger
Agreement or consummation of the Merger and the other transactions contemplated
by the Merger Agreement or the Proxy.
 
(b)    Each Shareholder shall not enter into any agreement or understanding with
any Person to vote or give instructions to vote in any manner inconsistent with
this Section 2.
 
3.    Irrevocable Proxy. Concurrently with the execution of this Agreement, each
Shareholder agrees to deliver to the Company an irrevocable proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
fullest extent permitted by applicable law, covering all of such Shareholder’s
Shares. Each Shareholder shall deliver additional proxies in the form or
Exhibit A covering any additional Shares which such Shareholder acquires
Beneficial Ownership during the period from the date of this Agreement through
and including the Expiration Date, including, without limitation, in each case,
shares issued upon the conversion, exercise or exchange of Options.
 
4.    Representations, Warranties and Covenants of Each Shareholder. Each
Shareholder, severally with respect to itself only, represents, warrants and
covenants to the Company as follows:
 
(a)    It is the Beneficial Owner of the Shares and the Options.
 
(b)    It does not Beneficially Own any shares of capital stock of Parent or any
securities convertible into, or exchangeable or exercisable for, shares of
capital stock of Parent, other than the Shares and Options.
 
(c)    It has the full power to dispose, vote or direct the voting of its
Shares.
 
(d)    Its Shares are, and at all times up to and including the Expiration Date
such Shares will be, unless disposed of by such Shareholder, Beneficially Owned
by such Shareholder, free and clear of any rights of first refusal, co-sale
rights, security interests, liens, pledges, claims, options, charges, proxies,
voting trusts or agreements, understandings or arrangements, or any other
encumbrances of any kind or nature.
 
(e)    The execution and delivery of this Agreement and the Proxy by such
Shareholder does not, and such Shareholder’s performance of its obligations
under this Agreement will not conflict with or violate any order, decree,
judgment, statute, law, rule, regulation or agreement applicable to such
Shareholder and its Shares or Options, except where such conflict or violation
would not, individually or in the aggregate, materially impair the ability of
such Shareholder to perform his or her obligations hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)    It has all requisite power and authority to make, enter into and perform
the terms of this Agreement and the Proxy without limitation, qualification or
restriction on such power and authority.
 
(g)    Except as expressly contemplated herein, such Shareholder is not a party
to, and its Shares are not subject to or bound in any manner by, any contract or
agreement relating to such Shares, including without limitation, any voting
agreement, option agreement, purchase agreement, shareholders’ agreement,
partnership agreement or voting trust.
 
5.    Consents and Waivers. Each Shareholder (not in his or her capacity as a
director or officer of Parent) hereby gives all consents and waivers that may be
reasonably required from him or her for the execution and delivery of this
Agreement and the Proxy under the terms of any agreement or instrument to which
such Shareholder is a party, which consent or waiver is required solely because
of the consummation of the Merger in accordance with the terms of the Merger
Agreement.
 
6.    Termination. This Agreement and the Proxy shall terminate and shall have
no further force or effect as of the Expiration Date.
 
7.    Shareholder Capacity. So long as a Shareholder or a representative of such
Shareholder is an officer or director of Parent, nothing in this Agreement shall
be construed as preventing or otherwise affecting any actions, judgment or
decisions taken by such Shareholder in his or her capacity as an officer or
director of Parent or any of its Subsidiaries or from fulfilling the obligations
and responsibilities of such office (including the performance of obligations
required by the fiduciary obligations and responsibilities of such Shareholder
acting solely in his or her capacity as an officer or director), it being agreed
and understood that this Agreement shall apply to such Shareholder solely in his
or its capacity as a shareholder.
 
8.    Miscellaneous.
 
(a)    Waiver. No failure on the part of Parent, Company or any Shareholder to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of Parent, Company or such Shareholder in exercising any
power, right, privilege or remedy under this Agreement, shall operate as a
waiver of such power, right, privilege or remedy; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.
Neither Parent, Company nor any Shareholder shall be deemed to have waived any
claim arising out of this Agreement, or any power, right, privilege or remedy
under this Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of Parent, Company or such Shareholder, as appropriate; and
any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.
 
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally and/or by messenger service, or (ii) on the date of confirmation of
receipt (or, the first Business Day following such receipt if the date is not a
Business Day) if delivered by a nationally recognized courier service. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
 
(a)    If to the Parent, to:
Atlantic Syndication Network, Inc.
P.O. Box 30010
Las Vegas, Nevada 89173-0010
Att: Kent G. Wyatt, Sr.
 
with a copy (which shall not constitute notice to:
 
Fennemore Craig, P.C.
300 South Fourth Street
Suite 1400
Las Vegas, NV 89101
Att: David G. LeGrand
 
 
3

--------------------------------------------------------------------------------

 
 
(b)   If to the Company, the Shareholders or the Shareholder Representative, to:
Zealous Holdings, Inc.
1800 Century Park East, Suite 200
Los Angeles, CA 90067 
Att: Milton C. Ault III
 
with a copy (which shall not constitute notice to: 
 
Jones Garneau LLP
670 White Plains Road
Scarsdale, NY 10583
Att: Robert Newman


if to a Shareholder:
To the address for notices set forth below such
Shareholder’s name on its signature page to this
Agreement.
 
(c)    Headings. All captions and section headings used in this Agreement are
for convenience only and do not form a part of this Agreement.
 
(d)    Counterparts. This Agreement may be executed in two or more counterparts,
and by facsimile, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.
 
(e)    Entire Agreement; Amendment. This Agreement and the Proxy constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. This Agreement may not be
changed or modified, except by an agreement in writing specifically referencing
this Agreement and executed by each of the parties hereto.
 
(f)    Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void
 
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the greatest extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
(g)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
 
(h)    Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 
(i)    Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity. In the event of any such proceedings to
enforce this agreement, the non-prevailing party will pay all costs and expenses
incurred by the prevailing party, including all reasonable attorneys’ and
experts’ fees.
 
(j)    Binding Effect; No Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, and, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without the prior written consent of the other parties. Any purported
assignment in violation of this Section 8(j) shall be void.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.
 
 
 
 
ZEALOUS HOLDINGS, INC.
 
By: /s/ Milton C. Ault III                                        
Name:  Milton C. Ault III
Title:  Chairman & CEO

  
    
    
 
 

[COMPANY SIGNATURE PAGE TO PARENT VOTING AGREEMENT]




 
5

--------------------------------------------------------------------------------

 



Shares Owned: 16,513,000
Options Owned: ______________
 
/s/ Kent G. Wyatt, Sr. Sr.
 
Name:
 
Address for Notice:________________________________
 
 
 
 

 
Shares Owned: 6,250,000
Options Owned: ______________
 
/s/ Sarah Wyatt
 
Name:
 
Address for Notice:________________________________
 
 
 
 




 
[SHAREHOLDER SIGNATURE PAGE TO PARENT VOTING AGREEMENT]
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF IRREVOCABLE PROXY
 
 
The undersigned shareholder (“Shareholder”) of Atlantic Syndication Network,
Inc., a Nevada Corporation (“Parent”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes Milton C. Ault III and ____________,
and each of them individually, as the sole and exclusive attorneys-in-fact and
proxies of the undersigned with full power of substitution and resubstitution,
to vote and exercise all voting and related rights with respect to, and to grant
a consent or approval in respect of (in each case, to the full extent that the
undersigned is entitled to do so), all of the shares of capital stock of Parent
that now are or hereafter may be Beneficially Owned by the undersigned, and any
and all other shares or securities of Parent issued or issuable in respect
thereof on or after the date hereto (collectively, the “Shares”), in accordance
with the terms of this Proxy. Any and all prior proxies heretofore given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
hereby covenants and agrees not to grant any subsequent proxies with respect to
any Shares. Capitalized terms used and not defined herein have the meanings
assigned to them in that certain Parent Voting Agreement, dated of even date
herewith, by and among Parent, Company and Shareholder (the “Voting Agreement”).
 
This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to the Voting Agreement, and is granted
in consideration of the Company entering into that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of July __, 2007, by and among Parent,
Merger Sub and the Company. The Merger Agreement provides for the merger of
Merger Sub with and into the Company in accordance with its terms (the “Merger”)
and the receipt by the stockholders of the Company of the consideration set
forth in the Merger Agreement.
 
The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned to act as the undersigned’s attorney-in-fact and
proxy to vote the Shares, and to exercise all voting, consent and similar rights
of the undersigned with respect to the Shares (including, without limitation,
the power to execute and deliver written consents), at every annual, special,
adjourned or postponed meeting of shareholders of Parent and in every written
consent in lieu of such meeting:
 
(i) in favor of (i) amending the Articles of Incorporation of the Parent to
change the name of the Parent to “Zealous Holdings, Inc.,” (ii) amending the
Articles of Incorporation of the Parent to increase the number of shares of
Parent Common Stock which the Corporation is authorized to issue from 50,000,000
to 100,000,000 shares, (iii) amending the Articles of Incorporation of the
Parent to increase the number of shares of Parent Preferred Stock which the
Parent is authorized to issue from 500,000 to 1,000,000 shares, (iv) amending
the Articles of Incorporation of the Parent to permit the Board of Directors of
the Parent to issue blank check preferred stock, (vi) amending the Articles of
Incorporation of the Parent to authorize the Board of Directors to issue
convertible preferred stock, as set forth in the Certificate of Designations
attached hereto as Exhibit A, (vii) amending the Articles of Incorporation of
the Parent to to provide that 12 issued and outstanding shares of Parent Common
Stock be combined into one share of validly issued, fully paid, and
nonassessable share of Common Stock, (viii) the appointment of Marcum & Kliegman
LLP as the independent certified public accountants of Parent for the year
ending December 31, 2007 (ix) changing the State of incorporation of the
Corporation to Delaware (x) such other changes to the Articles of Incorporation
and/or By-Laws of the Parent that the Company and Board of Directors of Parent
deem reasonably necessary to accomplish the Merger and (xii) any other actions
presented to holders of shares of capital stock of Parent that would reasonably
be expected to facilitate the Merger Agreement, the issuance of the Parent
Preferred Stock, the Merger and the other actions and transactions contemplated
by the Merger Agreement or the Proxy; and
 
(ii) against approval of any proposal made in opposition to the Merger Agreement
or consummation of the Merger and the other transactions contemplated by the
Merger Agreement or the Proxy. The attorneys-in-fact and proxies named above may
not exercise this Proxy with respect to any matter other than the matters
described in clauses (i) or (ii) above, and Shareholder may vote the Shares on
all other matters.
 
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.
 
 
7

--------------------------------------------------------------------------------

 
 
So long as Shareholder or Shareholder’s representative is an officer or director
of Parent, nothing in this Proxy shall be construed as preventing or otherwise
affecting any actions, judgments or decisions taken by Shareholder in his or her
capacity as an officer or director of Parent or any of its Subsidiaries or from
fulfilling the obligations and responsibilities of such office (including
without limitation, the performance of obligations required by the fiduciary
obligations and responsibilities of Shareholder acting solely in his or her
capacity as an officer or director), it being agreed and understood that this
Proxy shall apply to the Shareholder solely in his or its capacity as a
shareholder.
 
 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 
This Proxy shall terminate, and be of no further force or effect, on the
Expiration Date.
 
 
[Remainder of Page Intentionally Left Blank]
 


Dated:___________________, 2007


Signature:  _______________________________
   
Print Name:______________________________
   
Address:________________________________
 
Shares:__________________________________
      
[SIGNATURE PAGE TO PROXY]
 
 
 
9